NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         MAY 12 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RANDY WIGGINS,                                    No. 18-55529

                Plaintiff-Appellant,              D.C. No. 2:16-cv-08309-PSG-FFM

 v.
                                                  MEMORANDUM*
UNITED STATES GOVERNMENT,

                Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                              Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Randy Wiggins appeals pro se from the district court’s order dismissing his

Federal Tort Claims Act action. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a district court’s dismissal under its local rules.

Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We vacate and remand.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        The district court dismissed Wiggins’s action sua sponte because Wiggins

failed to oppose defendant’s motion to dismiss. However, Wiggins’s application

for default judgment was pending at the time of the dismissal, and the record does

not indicate that the district court warned Wiggins that failure to oppose the motion

to dismiss would result in dismissal, or considered less drastic alternatives to

dismissal. See Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir. 1992) (“The district

judge has an obligation to warn the plaintiff that dismissal is imminent.”);

Thompson v. Housing Auth., 782 F.2d 829, 831-32 (9th Cir. 1986) (stating that

dismissal is a “severe remedy,” and affirming dismissal where district court had

given plaintiff abundant opportunity to comply with its orders and local rules). We

therefore vacate the district court’s order sua sponte dismissing this action and

remand for further proceedings consistent with this disposition.

        Wiggins’s motion for summary reversal and to expedite the case is denied as

moot.

        Each party shall bear its own costs on appeal.

        VACATED and REMANDED.




                                           2                                   18-55529